67 F.3d 300
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stephen R. STAMPS, Plaintiff-Appellant,v.William HARBER, Physician's Assistant at C.C.C.F.;  Tyus,M.D., Physician's Assistant at M.L.R.C.;  Gamble, M.D.,Health Administrator at M.L.R.C.;  Albert J. Herrman,Medical Records Clerk at M.L.R.C., Defendants-Appellees,Dr. Matthews, M.D., at F.P.P.F.;  Fred Raney;  BruceMacDonald, Warden, M.L.R.C.;  Jim Harman, P.A., at M.L.R.C.;Christine Bradley, Commissioner of Tennessee Department ofCorrections;  Medical Department Staff of Fort Pillow Prisonand Farm;  Medical Department Staff of Mark LuttrellReception Center, Defendants.
No. 94-5830.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1995.

1
Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  and CHURCHILL, District Judge.*

ORDER

2
Stephen R. Stamps appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Stamps filed his complaint and an amended complaint in the district court alleging that defendants were deliberately indifferent to his serious medical needs.  Plaintiff named the defendant Tennessee prison officials in their individual and official capacities and sought injunctive relief and $2,600,000 money damages.  Defendants moved to dismiss the complaint or for summary judgment, and plaintiff responded in opposition.  Following a hearing, the district court granted summary judgment for defendants.


4
This court denied plaintiff's motion for leave to proceed in forma pauperis on appeal, and plaintiff subsequently paid the appellate filing fee.  On appeal, plaintiff contends:  (1) that a genuine issue of material fact remains for trial with respect to whether prison officials were deliberately indifferent to his serious medical needs;  and (2) that the district court's judgment was colored by plaintiff's prisoner status.  Defendants respond that the district court's judgment was proper.


5
Upon consideration, the judgment of the district court is affirmed for the reasons stated by the district court in its order granting defendants' motion for summary judgment filed March 31, 1994.  As noted in this court's order denying plaintiff leave to proceed in forma pauperis, the evidence adduced does not show a genuine issue of material fact remaining for trial with respect to whether defendants violated plaintiff's Eighth Amendment rights.  See Caldwell v. Moore, 968 F.2d 595, 602 (6th Cir.1992).  Further, plaintiff provides no basis for his subjective belief that the district court's judgment was colored by plaintiff's prison attire or prisoner status.


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation